DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-21 are pending in this application.
	
Response to Amendment
This office action is in response to applicant’s communication filed on October 22nd, 2020. The applicant’s remark and amendments to the claims were consider with the results that follow. 
In response to the last Office Action, claims 1-9, 11-13, and 17, and 20 are amended. Claim 10 has been canceled. Claim 21 has been added. As a result, claims 1-9, and 11-21 are pending in this application. 
Applicant’s argument, see pg. 10 filed on October 22nd, 2020, with respect to the rejection under 35 U.S.C 101 relating to an abstract idea in such that the claims are integrated into a practical application of the judicial exception have overcome the rejection. Applicant indicates in the specification on [0016], “
enable merging (e.g., compacting) key blocks within the node and moving (e.g., spilling) the merged (e.g., compacted) key blocks from the node to one or more child nodes, while retaining the value blocks within the node as-is and permitting those value blocks to be shared by other nodes of the KVS tree. By merging the key blocks (e.g., as part of a garbage collection process performed on the KVS tree), some embodiments reclaim (e.g., free up) memory space (e.g., media 

Response to Arguments
Applicant’s arguments, see pg. 11-13 filed on October 22nd, 2020, with respect to the rejections of claims 1, 12, and 20 under 35 U.S.C 102, where the applicant asserts that Wang does not teach or suggest "wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure". Examiner agreed that the applied reference, Wang does not teach or suggest “wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure", therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2013/0218840 issued to SMITH et al. (hereinafter as “SMITH”) is shown to teach the amended limitation. 
SMITH teaches a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes (SMITH: [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node. As a request is received by a node, the request is added to a commit log 530, stored in storage device 128 (See SMITH: [0039]; The data store is implemented using various data structures stored on a plurality of nodes in cluster 400. Referring back to FIG. 4, data associated with a particular key that corresponds to Node_0 is replicated on a number of nodes specified by a replication factor for a cluster (e.g., for a replication factor of 3, data is replicated on Node_0 131(0), Node_1 131(1), and Node_3 131(3). Applicant’s specification defines the KVS Tree on a set of memory components, such that the KVS tree comprises a set of nodes and See Applicant’s specification on [0048], “The KVS tree may be generated, on a set of memory components, such that the KVS tree comprises a set of nodes, where a node in the set of nodes comprises a sequence of kvsets, and where a kvset in the sequence of kvsets comprises a set of key blocks for storing one or more keys and a set of value blocks for storing one or more values)).

SMITH teaches each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure (SMITH: [0054]-[0055]; SSTables 540) generated by the various the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)).
	
As such, SMITH teaches a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes (SMITH: [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node) and each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure (SMITH: [0055]; As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0)  a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)).

Applicant’s arguments, see pg. 11-13 filed on October 22nd, 2020, with respect to the rejections of claims 1, 12, and 20 under 35 U.S.C 102, where the applicant asserts that Wang does not teach or suggest "merging the sequence of key-value sets ...comprises a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key--value sets,".

Examiner respectfully disagrees. Wang teaches merging the sequence of key-value sets ... comprises a set of new key blocks that reference a set of new value blocks (See Wang: [0040]-[0041]; For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. [0063]; At step 1008, the new record is merged with an existing record. For example, the new record can be compared to an existing neighboring record within the leaf node to determine if a record merge can be performed. If the new record and the existing record have contiguous addresses, then the new record and the existing record can be merged

    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale
{Examiner correlates box 408 as the input of a record to be merged into the original record 404A by merging box 408 into 404A the merged record now refers to the new unified record 404C (merging the sequence of key-value sets to produce a merged key- value set) in which now recites 10|100,25 (new key blocks that reference a set of new value blocks)}), and “the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key--value sets” (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed


    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

{Examiner correlates the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged) and a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets ({Examiner correlates “given data generation number (the new record being inserted) based on a one or more data generation numbers assigned (records already being stored in the tree) to a set of existing value blocks of the sequence of key-value sets (Taking the input of the new record to being inserted in to the existing record and merging the records together) See Wang [0037]; The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed)}.
Wang teaches "merging the sequence of key-value sets ...comprises a set of new key blocks that reference a set of new value blocks (See Wang: [0040]-[0041]; For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. [0063]; At step 1008, the new record is merged with an existing record. For example, the new record can be compared to an existing neighboring record within the leaf node to determine if a record merge can be performed. If the new record and the existing record have contiguous addresses, then the new record and the existing record can be merged

    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale
{Examiner correlates box 408 as the input of a record to be merged into the original record 404A by merging box 408 into 404A the merged record now refers to the new unified record 404C (merging the sequence of key-value sets to produce a merged key- value set) in which now recites 10|100,25 (new key blocks that reference a set of new value blocks)}), and 

the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key--value sets," (Examiner correlates the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged) and a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets ({Examiner correlates “given data generation number (the new record being inserted) based on a one or more data generation numbers assigned (records already being stored in the tree) to a set of existing value blocks of the sequence of key-value sets (Taking the input of the new record to being inserted in to the existing record and merging the records together) See Wang [0037]; The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0218840 issued to SMITH et al. (hereinafter as "SMITH") in view of U.S Patent Application Publication 2013/0204902 issued to Wang et al. (hereinafter as “Wang”).

	Regarding claim 1, SMITH teaches a memory sub-system comprising: a set of memory components storing a key-value store tree data structure (SMITH: [0026]; Each node 131 may include an operating system (e.g., Microsoft® Windows™, Linux™, Unix®, etc.) as well as one or more applications stored in memory 123 and running on CPU 121. [0039]; Returning to FIG. 5, each node 131 includes an operating system 510 and an application 520 in memory 123. [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node), the key-value store tree data structure comprising a set of nodes (SMITH [0039]; The data store is implemented using various data structures stored on a plurality of nodes in cluster 400. Referring back to FIG. 4, data associated with a particular key that corresponds to Node_0 is replicated on a number of nodes specified by a replication factor for a cluster [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node. As a request is received by a node, the request is added to a commit log 530, stored in storage device 128 (See Applicant’s specification on [0048], “The KVS tree may be generated, on a set of memory components, such that the KVS tree comprises a set of nodes, where a node in the set of nodes comprises a sequence of kvsets, and where a kvset in the sequence of kvsets comprises a set of key blocks for storing one or more keys and a set of value blocks for storing one or more values)), wherein

 	a node in the set of nodes comprises a sequence of key-value Column families 310 may become very large. In addition, each node 131 may contain a plurality of column families 310. Thus, memory capacity for each node may be insufficient to store all of the data. Although not shown explicitly, nodes 131 may implement a backing store in storage device 128 to hold portions of column families 310. [0047]; Again, application 520 is configured to periodically flush column families 310 to non-volatile storage 128 in order to permanently store key-value pairs in the data store. Once key-value pairs in column families 310 have been flushed to storage 128, the requests may be removed from the commit log 530. [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
), wherein

each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure (SMITH: [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
); 

SMITH does not explicitly teach a processing device, operatively coupled to the set of memory components, configured to perform operations comprising:  detecting for a condition to merge and move the sequence of key-value sets from the node of the key-value store tree data structure to a set of child nodes of the node; and in response to detecting the condition: determining whether the set of child nodes of the node comprises a leaf node; and moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node, the moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets.

However, Wang teaches a processing device, operatively coupled to the set of memory components, configured to perform operations comprising:  detecting for a condition to merge and move the sequence of key-value sets from the node of the key-value store tree data structure to a set of child nodes of the node (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record {Examiner correlates the condition to merge and move the sequence of the key value set (a new record) to be inserted from the parent into the child as shown in Fig. 4. Examiner correlates this new record being added as a trigger condition (408) as shown in Fig. 4. As the box 408 is inserted the box 408 is then merge and move from the top node to the child nodes as shown in Fig. 4 below (
    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

Examiner correlates the set of child nodes according to the pointer pointing to a location of child nodes according to the address. Fig. 3 below shows a mapping representation diagram to provide better representation on understanding 

    PNG
    media_image3.png
    483
    686
    media_image3.png
    Greyscale

Wang specify on [0034], “FIG. 3 illustrates an example portion of a B+tree 300 for mapping logical addresses to physical addresses. In some implementations, the keys of B+tree 300 can correspond to logical addresses associated with storage locations (e.g., a block address) on a storage medium. Each interior node (and root node) can include entries containing keys (e.g., logical address 302A and 304A) and pointers or addresses (e.g., 302B and 304B) to child nodes”}); and

in response to detecting the condition: determining whether the set of child nodes of the node comprises a leaf node (Wang: [0037]-[0038]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. Graph 500 can have an interior (or root) node 502A having two entries (e.g., keys, logical addresses and pointers) associated with keys ten and forty five (10, 45). Interior node 502A can point to leaf nodes 504 and 506A. [0044]; when a record is inserted or merged at the end of leaf node (e.g., the first record or the last record of the node), the adjacent leaf node can be analyzed to determine if records should be merged across the leaf nodes {Examiner correlates determining whether the set of child nodes comprises of a leaf node by analyzing if the records can be merge in such when the inserting of the new record is placed into the child node it analyzes the logical address as indicated in Wang on [0034], “Leaf nodes can include records that have keys (e.g., logical address 306A and 308A) and data. The data can include a physical address (e.g., 306B and 308B) of a storage location and the length (e.g., number of blocks) of data stored at the physical address (e.g., 306C and 308C)”. Thus, when a new record is placed into the tree it analyzes each address before making a determination into inserting it}); and 

moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node (Wang: [0037]-[0038]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. Graph 500 can have an interior (or root) node 502A having two entries (e.g., keys, logical addresses and pointers) associated with keys ten and forty five (10, 45). Interior node 502A can point to leaf nodes 504 and 506A. [0044]; when a record is inserted or merged at the end of leaf node (e.g., the first record or the last record of the node), the adjacent leaf node can be analyzed to determine if records should be merged across the leaf nodes {Examiner correlates determining whether the set of child nodes comprises of a leaf node by analyzing if the records can be merge in such when the inserting of the new record is placed into the child node it analyzes the logical address as indicated in Wang on [0034], “Leaf nodes can include records that have keys (e.g., logical address 306A and 308A) and data. The data can include a physical address (e.g., 306B and 308B) of a storage location and the length (e.g., number of blocks) of data stored at the physical address (e.g., 306C and 308C)”. Thus, when a new record is placed into the tree it analyzes each address before making a determination into inserting it}), the moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]. [0063]; At step 1008, the new record is merged with an existing record. For example, the new record can be compared to an existing neighboring record within the leaf node to determine if a record merge can be performed. If the new record and the existing record have contiguous addresses, then the new record and the existing record can be merged

    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale

{Examiner correlates box 608 as the input of a record to be merged into the original record 604A by merging box 608 into 604A the merged record now refers to the new unified record 604C (merging the sequence of key-value sets to produce a merged key- value set) in which now recites 10|100,30 (new key blocks that reference a set of new value blocks)}), and 

the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record. [0046]; In some implementations, when merging records across leaf nodes, an exclusive (e.g., write) lock can be obtained for all nodes from the closest common ancestor (e.g., lowest common ancestor) of the leaf nodes down to the leaf nodes containing the records to be merged {

    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

{Examiner correlates the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged) and a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets ({Examiner correlates “given data generation number (the new record being inserted) based on a one or more data generation numbers assigned (records already being stored in the tree) to a set of existing value blocks of the sequence of key-value sets (Taking the input of the new record to being inserted in to the existing record and merging the records together) See Wang [0037]; The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes and moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node where each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure as taught by SMITH to include moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets as taught by Wang. The modification to do so would provide a better results in modifying SMITH’s generating keys to the tree structure by including Wang’s method of rebalancing the tree by moving the set of key values into a single node in such saves efficient space would provide better ways of locating data in well-organized  manner (Wang: [0034]; to quickly and efficiently lookup physical storage addresses based on logical addresses).

	Regarding claim 2, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the moving the sequence of key-value sets to the set of child nodes comprises: in response to determining that the set of child nodes does not comprise the leaf node: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/156,440Dkt: 303.H41US1 Filing Date: October 10, 2018 Title: KEY-VALUE STORE TREE DATA BLOCK SPILL WITH COMPACTION merging the sequence of key-value sets to produce [[a]] the merged key-value set comprising [[a]] the set of new key blocks that reference [[a]] the set of existing value blocks of the sequence of key-value sets, and the set of new key blocks being generated based on a set of existing key blocks of the sequence of key-value sets (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]); and

moving the merged key-value set into the set of child nodes of the node (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]).  

	Regarding claim 3, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the moving the merged key-value set into the set of child nodes of the node comprises: partitioning the merged key-value set into a set of split key-value sets, each split key-value set being assigned to a different child node in the set of child nodes (Wang: [0039]; when a record (e.g., record 508) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged); and

 	moving each split key-value set, in the set of split key-value sets, to an assigned child node in the set of child nodes (Wang: [0058]; For example, the address range 25-100 can be adjusted to exclude the previously removed range (e.g., 25-100 can be adjusted to 40-100 after the record [25: 115, 15] has been removed from node 904), a proactive merge, rebalance and split can be performed to rebalance the B+tree and records can be removed from leaf node 904 or leaf node 906 as needed).  

	Regarding claim 4, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the merging the sequence of key-value sets to produce the merged key-value set comprises, after the merged key- value is generated: in response to determining that the set of child nodes does not comprise the leaf node, deleting, from the node, each particular key-value set in the sequence of key-value sets, the deleting the particular key-value set comprising deleting one or more key blocks of the particular key-value set while leaving one or more value blocks of the particular key-value set (Wang: [0058]; For example, a remove range operation can be initiated to remove the range of entries corresponding to the logical addresses 25-105. When the remove range operation is initiated, a lock can be obtained on the records and/or nodes associated with the designated range. For example, a range lock can be obtained for node 904 and node 906. For example, the address range 25-100 can be adjusted to exclude the previously removed range (e.g., 25-100 can be adjusted to 40-100 after the record [25: 115, 15] has been removed from node 904), a proactive merge, rebalance and split can be performed to rebalance the B+tree and records can be removed from leaf node 904 or leaf node 906 as needed).  

	Regarding claim 5, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the set of new key blocks is generated based on the set of existing key blocks of the sequence of key-value sets by copying the set of existing key blocks such that the set of new key blocks comprises one or more references to the set of existing value blocks (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record).  

	Regarding claim 11, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches a host system comprises the processing device (Wang: [0077]; Generally, a computer will also include, or be operatively coupled to communicate with, one or more mass storage devices), and 

the memory sub-system comprises the set of memory components (Wang: [0077]; Generally, a computer will also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory).  

	Regarding claim 12, SMITH teaches a method comprising: generating, on a set of memory components of a memory sub-system, a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes (SMITH: [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node. As a request is received by a node, the request is added to a commit log 530, stored in storage device 128), wherein

a node in the set of nodes comprises a sequence of key-value Column families 310 may become very large. In addition, each node 131 may contain a plurality of column families 310. Thus, memory capacity for each node may be insufficient to store all of the data. Although not shown explicitly, nodes 131 may implement a backing store in storage device 128 to hold portions of column families 310. [0047]; Again, application 520 is configured to periodically flush column families 310 to non-volatile storage 128 in order to permanently store key-value pairs in the data store. Once key-value pairs in column families 310 have been flushed to storage 128, the requests may be removed from the commit log 530. [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
), wherein

each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure (SMITH: [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
); 

SMITH does not explicitly teach detecting, by a processing device of the memory sub-system, for a condition to merge and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/156,440Dkt: 303.H41US1 Filing Date: October 10, 2018Title: KEY-VALUE STORE TREE DATA BLOCK SPILL WITH COMPACTIONmove the sequence of key-value sets from the node to a set of child nodes of the node; and in response to detecting the condition: determining, by the processing device, whether the set of child nodes of the node comprises a leaf node; and moving, by the processing device, the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node, the moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key-value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets.

	However, Wang teaches detecting, by a processing device of the memory sub-system, for a condition to merge and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/156,440Dkt: 303.H41US1 Filing Date: October 10, 2018Title: KEY-VALUE STORE TREE DATA BLOCK SPILL WITH COMPACTIONmove the sequence of key-value sets from the node to a set of child nodes of the node (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record {Examiner correlates the condition to merge and move the sequence of the key value set (a new record) to be inserted from the parent into the child as shown in Fig. 4. Examiner correlates this new record being added as a trigger condition (408) as shown in Fig. 4. As the box 408 is inserted the box 408 is then merge and move from the top node to the child nodes as shown in Fig. 4 below (
    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

Examiner correlates the set of child nodes according to the pointer pointing to a location of child nodes according to the address. Fig. 3 below shows a mapping representation diagram to provide better representation on understanding 

    PNG
    media_image3.png
    483
    686
    media_image3.png
    Greyscale

Wang specify on [0034], “FIG. 3 illustrates an example portion of a B+tree 300 for mapping logical addresses to physical addresses. In some implementations, the keys of B+tree 300 can correspond to logical addresses associated with storage locations (e.g., a block address) on a storage medium. Each interior node (and root node) can include entries containing keys (e.g., logical address 302A and 304A) and pointers or addresses (e.g., 302B and 304B) to child nodes”}); and 

in response to detecting the condition: determining, by the processing device, whether the set of child nodes of the node comprises a leaf node (Wang: [0037]-[0038]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. Graph 500 can have an interior (or root) node 502A having two entries (e.g., keys, logical addresses and pointers) associated with keys ten and forty five (10, 45). Interior node 502A can point to leaf nodes 504 and 506A. [0044]; when a record is inserted or merged at the end of leaf node (e.g., the first record or the last record of the node), the adjacent leaf node can be analyzed to determine if records should be merged across the leaf nodes {Examiner correlates determining whether the set of child nodes comprises of a leaf node by analyzing if the records can be merge in such when the inserting of the new record is placed into the child node it analyzes the logical address as indicated in Wang on [0034], “Leaf nodes can include records that have keys (e.g., logical address 306A and 308A) and data. The data can include a physical address (e.g., 306B and 308B) of a storage location and the length (e.g., number of blocks) of data stored at the physical address (e.g., 306C and 308C)”. Thus, when a new record is placed into the tree it analyzes each address before making a determination into inserting it}); and

 moving, by the processing device, the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node, the moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key-value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]. [0063]; At step 1008, the new record is merged with an existing record. For example, the new record can be compared to an existing neighboring record within the leaf node to determine if a record merge can be performed. If the new record and the existing record have contiguous addresses, then the new record and the existing record can be merged

    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale

{Examiner correlates box 608 as the input of a record to be merged into the original record 604A by merging box 608 into 604A the merged record now refers to the new unified record 604C (merging the sequence of key-value sets to produce a merged key- value set) in which now recites 10|100,30 (new key blocks that reference a set of new value blocks)}), and 

the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets(Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record. [0046]; In some implementations, when merging records across leaf nodes, an exclusive (e.g., write) lock can be obtained for all nodes from the closest common ancestor (e.g., lowest common ancestor) of the leaf nodes down to the leaf nodes containing the records to be merged {

    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

{Examiner correlates the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged) and a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets ({Examiner correlates “given data generation number (the new record being inserted) based on a one or more data generation numbers assigned (records already being stored in the tree) to a set of existing value blocks of the sequence of key-value sets (Taking the input of the new record to being inserted in to the existing record and merging the records together) See Wang [0037]; The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes and moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node where each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure as taught by SMITH to include moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets as taught by Wang. The modification to do so would provide a better results in modifying SMITH’s generating keys to the tree structure by by including Wang’s method of rebalancing the tree by moving the set of key values into a single node in such saves efficient space would provide better ways of locating data in well-organized  manner (Wang: [0034]; to quickly and efficiently lookup physical storage addresses based on logical addresses).

	Regarding claim 13, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the moving the sequence of key- value sets to the set of child nodes comprises: in response to determining that the set of child nodes does not comprise the leaf node: merging the sequence of key-value sets to produce [[a]] the merged key-value set comprising [[a]] the set of new key blocks that reference [[a]] the set of existing value blocks of the sequence of key-value sets, and the set of new key blocks being generated based on [[a]] the set of existing key blocks of the sequence of key-value sets (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both to generate record node 604C having a single record [10: 100, 30]); and 

moving the merged key-value set into the set of child nodes of the node (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]).  

	Regarding claim 14, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the moving the merged key-value set into the set of child nodes of the node comprises: partitioning the merged key-value set into a set of split key-value sets, each split key-value set being assigned to a different child node in the set of child nodes (Wang: [0039]; when a record (e.g., record 508) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged); and

 	moving each split key-value set, in the set of split key-value sets, to an assigned child node in the set of child nodes (Wang: [0058]; For example, the address range 25-100 can be adjusted to exclude the previously removed range (e.g., 25-100 can be adjusted to 40-100 after the record [25: 115, 15] has been removed from node 904), a proactive merge, rebalance and split can be performed to rebalance the B+tree and records can be removed from leaf node 904 or leaf node 906 as needed).  

	Regarding claim 15, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the merging the sequence of key-value sets to produce the merged key-value set comprises, after the merged key-value set is generated: in response to determining that the set of child nodes does not comprise the leaf node, deleting, from the node, each particular key-value set in the sequence of key-value sets, the deleting the particular key-value set comprising deleting one or more key blocks of the particular key-value set while leaving one or more value blocks of the particular key-value set (Wang: [0058]; For example, a remove range operation can be initiated to remove the range of entries corresponding to the logical addresses 25-105. When the remove range operation is initiated, a lock can be obtained on the records and/or nodes associated with the designated range. For example, a range lock can be obtained for node 904 and node 906. For example, the address range 25-100 can be adjusted to exclude the previously removed range (e.g., 25-100 can be adjusted to 40-100 after the record [25: 115, 15] has been removed from node 904), a proactive merge, rebalance and split can be performed to rebalance the B+tree and records can be removed from leaf node 904 or leaf node 906 as needed).  

	Regarding claim 16, the modification of SMITH and Wang teaches claimed invention substantially as claimed, and Wang further teaches the set of new key blocks is generated based on the set of existing key blocks of the sequence of key-value sets by copying the set of existing key blocks such that the set of new key blocks comprises one or more references to the set of existing value blocks (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record).  

	Regarding claim 20, SMITH teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device of a memory sub-system (SMITH: [0067]; The program(s) of the program product define functions of the embodiments (including the methods described herein) and can be contained on a variety of computer-readable storage media. Illustrative computer-readable storage media include, but are not limited to: (i) non-writable storage media (e.g., read-only memory devices within a computer such as CD-ROM disks readable by a CD-ROM drive, flash memory, ROM chips or any type of solid-state non-volatile semiconductor memory) on which information is permanently stored), cause the processing device to: access, on a set of memory components of the memory sub-system (SMITH: [0045]; Column families 310 may become very large. In addition, each node 131 may contain a plurality of column families 310. Thus, memory capacity for each node may be insufficient to store all of the data), a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes(SMITH: [0042]; Application 520 is configured to store key-value pairs in the data store and perform backend operations to ensure that the data store is eventually-consistent across every node. As a request is received by a node, the request is added to a commit log 530, stored in storage device 128), wherein

a node in the set of nodes comprises a sequence of key-value Column families 310 may become very large. In addition, each node 131 may contain a plurality of column families 310. Thus, memory capacity for each node may be insufficient to store all of the data. Although not shown explicitly, nodes 131 may implement a backing store in storage device 128 to hold portions of column families 310. [0047]; Again, application 520 is configured to periodically flush column families 310 to non-volatile storage 128 in order to permanently store key-value pairs in the data store. Once key-value pairs in column families 310 have been flushed to storage 128, the requests may be removed from the commit log 530. [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
), wherein 

each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure(SMITH: [0054]-[0055]; SSTables 540) generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700. As shown in FIG. 7A, the table 700 includes 16 rows (e.g., 311(0)-311(15)) of data combined from one or more SSTables 540 generated by the various nodes 131 that implement the data store. For example, a first row 311(0) includes a key 312(0) (“Bob”), a first column 313(0) (“name”: “Bobby12”), a timestamp 313-1(0) (“1325135486”) corresponding to the entry in the first column 313(0), a second column 314(0) (“pass”: “BBCali24”), and a timestamp 314-1(0) (“1325135486”) corresponding to the entry in the second column 314(0)

    PNG
    media_image2.png
    535
    637
    media_image2.png
    Greyscale
); 

SMITH does not explicitly teach detecting, by a processing device of the memory sub-system, for a condition to merge and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/156,440Dkt: 303.H41US1 Filing Date: October 10, 2018Title: KEY-VALUE STORE TREE DATA BLOCK SPILL WITH COMPACTIONmove the sequence of key-value sets from the node to a set of child nodes of the node; and in response to detecting the condition: determining, by the processing device, whether the set of child nodes of the node comprises a leaf node; and moving, by the processing device, the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node, the moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key-value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets.

	However, Wang teaches detect for a condition to merge and move the sequence of key-value sets from the node to a set of child nodes of the node (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 (e.g., logical address 10 plus length 5) and physical addresses 100-105 (e.g., physical address 100 plus length 5). Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record {Examiner correlates the condition to merge and move the sequence of the key value set (a new record) to be inserted from the parent into the child as shown in Fig. 4. Examiner correlates this new record being added as a trigger condition (408) as shown in Fig. 4. As the box 408 is inserted the box 408 is then merge and move from the top node to the child nodes as shown in Fig. 4 below (
    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

Examiner correlates the set of child nodes according to the pointer pointing to a location of child nodes according to the address. Fig. 3 below shows a mapping representation diagram to provide better representation on understanding 

    PNG
    media_image3.png
    483
    686
    media_image3.png
    Greyscale

Wang specify on [0034], “FIG. 3 illustrates an example portion of a B+tree 300 for mapping logical addresses to physical addresses. In some implementations, the keys of B+tree 300 can correspond to logical addresses associated with storage locations (e.g., a block address) on a storage medium. Each interior node (and root node) can include entries containing keys (e.g., logical address 302A and 304A) and pointers or addresses (e.g., 302B and 304B) to child nodes”}); and

in response to detecting the condition: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 9 Application Number: 16/156,440Dkt: 303.H41US1 Filing Date: October 10, 2018Title: KEY-VALUE STORE TREE DATA BLOCK SPILL WITH COMPACTIONdetermine whether the set of child nodes of the node comprises a leaf node (Wang: [0037]-[0038]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. Graph 500 can have an interior (or root) node 502A having two entries (e.g., keys, logical addresses and pointers) associated with keys ten and forty five (10, 45). Interior node 502A can point to leaf nodes 504 and 506A. [0044]; when a record is inserted or merged at the end of leaf node (e.g., the first record or the last record of the node), the adjacent leaf node can be analyzed to determine if records should be merged across the leaf nodes {Examiner correlates determining whether the set of child nodes comprises of a leaf node by analyzing if the records can be merge in such when the inserting of the new record is placed into the child node it analyzes the logical address as indicated in Wang on [0034], “Leaf nodes can include records that have keys (e.g., logical address 306A and 308A) and data. The data can include a physical address (e.g., 306B and 308B) of a storage location and the length (e.g., number of blocks) of data stored at the physical address (e.g., 306C and 308C)”. Thus, when a new record is placed into the tree it analyzes each address before making a determination into inserting it}); and

move the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node (Wang: [0037]-[0038]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. Graph 500 can have an interior (or root) node 502A having two entries (e.g., keys, logical addresses and pointers) associated with keys ten and forty five (10, 45). Interior node 502A can point to leaf nodes 504 and 506A. [0044]; when a record is inserted or merged at the end of leaf node (e.g., the first record or the last record of the node), the adjacent leaf node can be analyzed to determine if records should be merged across the leaf nodes {Examiner correlates determining whether the set of child nodes comprises of a leaf node by analyzing if the records can be merge in such when the inserting of the new record is placed into the child node it analyzes the logical address as indicated in Wang on [0034], “Leaf nodes can include records that have keys (e.g., logical address 306A and 308A) and data. The data can include a physical address (e.g., 306B and 308B) of a storage location and the length (e.g., number of blocks) of data stored at the physical address (e.g., 306C and 308C)”. Thus, when a new record is placed into the tree it analyzes each address before making a determination into inserting it}), the moving the sequence of key-value sets to the set of child nodes comprising: 

merging the sequence of key-value sets to produce a merged key-value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks (Wang: [0040]-[0041]; FIG. 6 illustrates an example B+tree graph 600 for demonstrating merging a new record with two records in a single B+tree leaf node. For example, if a new record fits exactly between two existing records in a leaf node of the B+tree, the three records (e.g., the new record and the two existing records) can be merged into a single record. If record 608 is inserted into the B+tree, record 608 can be added to node 604A to generate node 604B. However, because record 608 (e.g., record [15: 105, 10]) covers addresses [15-25, 105-115], record 608 is adjacent to and fits between both records in leaf node 604A. Thus, record 608 can be merged with both of the records in leaf node 604A to generate record node 604C having a single record [10: 100, 30]. [0063]; At step 1008, the new record is merged with an existing record. For example, the new record can be compared to an existing neighboring record within the leaf node to determine if a record merge can be performed. If the new record and the existing record have contiguous addresses, then the new record and the existing record can be merged

    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale

{Examiner correlates box 608 as the input of a record to be merged into the original record 604A by merging box 608 into 604A the merged record now refers to the new unified record 604C (merging the sequence of key-value sets to produce a merged key- value set) in which now recites 10|100,30 (new key blocks that reference a set of new value blocks)}), and 

the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets (Wang: [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged. To illustrate, when record 408 [15: 105, 20] is inserted into the B+tree, record 408 can be added to node (i.e., page) 404A to generate node 404B. However, node 404A contains record [10: 100, 5] covering logical addresses 10-15 Since new record 408 starts at logical address 15 and physical address 105, the addresses of the new record 408 are adjacent to the existing record and can be merged with the existing record. [0046]; In some implementations, when merging records across leaf nodes, an exclusive (e.g., write) lock can be obtained for all nodes from the closest common ancestor (e.g., lowest common ancestor) of the leaf nodes down to the leaf nodes containing the records to be merged {

    PNG
    media_image1.png
    550
    672
    media_image1.png
    Greyscale

{Examiner correlates the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers (See Wang [0037]; when a record (e.g., record 408) is added to the B+tree, the new record can be combined or merged with an existing record. For example, if the addresses specified by the new record are adjacent to the addresses of an existing record or records, the adjacent records can be merged) and a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets ({Examiner correlates “given data generation number (the new record being inserted) based on a one or more data generation numbers assigned (records already being stored in the tree) to a set of existing value blocks of the sequence of key-value sets (Taking the input of the new record to being inserted in to the existing record and merging the records together) See Wang [0037]; The merging of the new record 408 with the existing record can result in node 404C that includes the merged record having logical address 10, physical address 100 and length 25. Note that the number of records in node 404A (404C) has not changed).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes and moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node where each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure as taught by SMITH to include moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets as taught by Wang. The modification to do so would provide a better results in modifying SMITH’s generating keys to the tree structure by by including Wang’s method of rebalancing the tree by moving the set of key values into a single node in such saves efficient space would provide better ways of locating data in well-organized  manner (Wang: [0034]; to quickly and efficiently lookup physical storage addresses based on logical addresses).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0218840 issued to SMITH et al. (hereinafter as "SMITH") in view of U.S Patent Application Publication 2013/0204902 issued to Wang et al. (hereinafter as “Wang”) in further view of U.S patent Application Publication 2015/0286695 issued to Kadayam et al. (hereinafter as “Kadayam”).

Regarding claim 9, the modification of SMITH and Wang teaches claimed invention substantially as claimed, however the modification of SMITH and Wang does not explicitly teach a set of largest data generation numbers determined; determining whether a particular data generation number of [[the]] a given value block is less than the smallest data generation number; and deleting [[a]] the given value block of the key-value store tree data structure in response to determining that the particular data generation number is less than the smallest data generation number.

Kadayam teaches a set of largest data generation numbers determined (Kadayam: [0093]; After receiving the request, management module 140 determines whether the respective data object is locked in a snapshot by comparing the unique sequence number of the data object with the highest sequence number (sometimes also called a boundary sequence number) included in the snapshot entries of snapshot metadata 138. If the sequence number of the respective data object is less than or equal to the boundary sequence number, management module 140 cannot perform the update/replacement or deletion operation on the respective data object in-place, and, instead, management module 140 creates a new data object so as to perform the update/replacement or deletion operation ); 

determining whether a particular data generation number of [[the]] a given value block is less than the smallest data generation number (Kadayam: [0093]; determines whether the respective data object is locked in a snapshot by comparing the unique sequence number of the data object with the highest sequence number (sometimes also called a boundary sequence number) included in the snapshot entries of snapshot metadata 138. If the sequence number of the respective data object is less than or equal to the boundary sequence number, management module 140 cannot perform the update/replacement or deletion operation on the respective data object in-place, and, instead, management module 140 creates a new data object so as to perform the update/replacement or deletion operation); and 

deleting [[a]] the given value block of the key-value store tree data structure in response to determining that the particular data generation number is less than the smallest data generation number (Kadayam: [0093]; determines whether the respective data object is locked in a snapshot by comparing the unique sequence number of the data object with the highest sequence number (sometimes also called a boundary sequence number) included in the snapshot entries of snapshot metadata 138. If the sequence number of the respective data object is less than or equal to the boundary sequence number, management module 140 cannot perform the update/replacement or deletion operation on the respective data object in-place, and, instead, management module 140 creates a new data object so as to perform the update/replacement or deletion operation).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a set of memory components storing a key-value store tree data structure, the key-value store tree data structure comprising a set of nodes and moving the sequence of key-value sets to the set of child nodes based on the determining whether the set of child nodes comprises the leaf node where each key-value set of the node comprises at least one value block, and wherein each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure as taught by SMITH to include moving the sequence of key-value sets to the set of child nodes comprising: merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key-value sets as taught by Wang to further include determining a smallest data generation number in the set of largest data generation numbers and determining whether a particular data generation number of the given value block is less than the smallest data generation number according to a condition to deleting a given value block of the key-value store tree data structure in response as taught by Kadayam. The modification to do so would provide a better results in modifying Smith’s sequence generating and Wang’s rebalancing method by including Kadayam’s method of identifying the key metadata in the nodes in such that deleting data around would provide better ways of merging and organizing data to improve the performance of the system (Kadayam: [0049]; performing memory operations (e.g., replacement, deletion, and insertion operations) by writing information (e.g., inserting a new data object or replacing/updating the value of a data object) to leaf nodes stored in cache 206 or so as to create new/modified leaf nodes and writing the new/modified leaf nodes to datastore 136).

Allowable Subject Matter
Claims 6-8 and 17-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As recited above, Smith teaches “each individual value block of the node is assigned a data generation number indicating a sequence order at which the individual value block was initially generated for the key-value store tree data structure” and Wang teaches “merging the sequence of key-value sets ...comprises a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned to a given data generation number based on one or more data generation numbers assigned to a set of existing value blocks of the sequence of key--value sets
...”. Additionally, Kadayam teaches “determining whether a particular data generation number of the given value block is less than the smallest data generation number; and deleting a given value block of the key-value store tree data structure in response to determining that the particular data generation number is less than the smallest data generation number”. However, the cited prior arts do not teach each particular value block in the set of value blocks of the node is assigned a data generation number indicating a sequence order at which the particular value block was initially generated . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2010/0262617 issued to Shinjo et al. (hereinafter as “Shinjo”) teaches a method of updating a database by updating the index keys and replacing the keys by inserting and deleting accordingly based on the delta update. 
U.S Patent Application Publication 2010/0281013 issued to Goetz Graefe (hereinafter as “Graefe”) teaches adaptive merging in a database index by selecting a key range from the database query and determine a match to retrieve for a future retrieval.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


1/29/2021
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162